 
 
Exhibit 10.1


TERMINATION AGREEMENT


TERMINATION AGREEMENT, dated as of July 19, 2008 (this “Agreement”), between
VANSHIP HOLDINGS LIMITED, a Liberian corporation (the “Seller”), and ENERGY
INFRASTRUCTURE ACQUISITION CORP., a Delaware corporation (“EIAC”). Capitalized
terms used but not defined herein shall have the meaning assigned such terms in
the Second Amended and Restated Share Purchase Agreement (as defined below).


WHEREAS:


1.  Pursuant to the Second Amended and Restated Share Purchase Agreement dated
as of July 3, 2008 (the “SPA”) among the Seller, Energy Infrastructure Merger
Corporation, a Marshall Islands corporation (the “Buyer”), and EIAC, the parties
agreed to effect the Sale and Purchase described therein.


2.  Pursuant to Section 20(a)(ii) of the SPA, the parties to this Agreement now
desire to terminate the SPA.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Seller and EIAC hereby agree as follows:
 
SECTION 1.  Termination of SPA. The Seller and EIAC hereby terminate the SPA
pursuant to Section 20(a)(ii) thereof. From and after the date hereof, the SPA
shall be of no further force and effect except as provided therein.
 
SECTION 2.  Governing Law. This Agreement shall be governed by and construed
under the laws of the State of New York without regard to conflicts of laws
principles.


SECTION 3.  Arbitration. Any controversy or claim arising out of or in
conjunction with this Agreement shall be settled by arbitration in accordance
with the Commercial Rules of the American Arbitration Association then in effect
in the State of New York and judgment upon such award rendered by the arbitrator
shall be final and binding upon the parties and may be entered and enforced in
any court having jurisdiction thereof. The arbitration shall be held in the
State of New York, New York County or such other location as is mutually agreed
in writing before a panel of three (3) arbitrators, one selected by Seller, one
selected by EIAC, and the third by the two (2) so chosen. The arbitration award
shall include attorneys’ fees and costs to the prevailing party.


SECTION 4.  Headings. Headings used herein are for convenience only and shall
not in any way affect the construction of, or be taken into consideration in
interpreting, this Agreement.


SECTION 5.  Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
 
1

--------------------------------------------------------------------------------

 
 
SECTION 6.  Amendments in Writing. No amendment, modification, waiver,
termination or discharge of any provision of this Agreement, or any consent to
any departure by either the Seller or EIAC from any provision hereof, shall in
any event be effective unless the same shall be in writing and signed by the
parties hereto, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given.


SECTION 7.  Execution in Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts (or upon separate signature pages bound
together into one or more counterparts), each of which, when so executed and
delivered, shall be an original, but all such counterparts shall together
constitute one and the same instrument. All such counterparts may be delivered
among the parties hereto by facsimile or other electronic transmission, which
shall not affect the validity thereof.
 
SECTION 8.  Entire Agreement. This Agreement, as of the date hereof, constitutes
the entire agreement of the parties hereto with respect to the subject matter
hereof, and all prior understandings or agreements, whether written or oral
between the parties hereto with respect to such subject matter herein are hereby
superseded in their entirety.


SECTION 9.  Successors and Assigns. This Agreement shall be binding upon, shall
inure to the benefit of and shall be enforceable by the parties hereto and their
respective successors and permitted assigns.


[Signature Page Follows]




 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and date
first above written.
 
ENERGY INFRASTRUCTURE ACQUISITION CORP.
 
 
By:
/s/ George P. Sagredos    
   
Name: George P. Sagredos
   
Title: President & Chief Operating Officer

 


 
VANSHIP HOLDINGS LIMITED
 
 
By:
/s/ Captain C.A.J. Vanderperre    
   
Name: Captain C.A.J. Vanderperre
   
Title: Director

 
 
 
3

--------------------------------------------------------------------------------

 
 